Citation Nr: 1629940	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial increased (compensable) disability evaluation for the service-connected erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from May 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in November 2010.

In his September 2013 substantive appeal (VA Form 9), the appellant requested a Board hearing.  A Board videoconference hearing was scheduled for July 15, 2016, but the appellant withdrew his appeal on that date.  Accordingly, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to vocational rehabilitation has been raised by the record by way of a VA Form 28-1900 submitted in January 2016, but that issue apparently has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In July 2016, the Veteran withdrew his appeal for an increased (compensable) initial disability evaluation for the service-connected erectile dysfunction (ED).



CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial increased (compensable) disability evaluation for the service-connected erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In July 2016, the Veteran's representative submitted a written statement in which he stated that the Veteran wished to withdraw his pending appeal on the issue of entitlement to an initial compensable evaluation for the service-connected ED.  Therefore, the Veteran's appeal for the issue of entitlement to an initial increased (compensable) disability evaluation for the service-connected ED was withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeal as to the issue of entitlement to an initial compensable disability evaluation for the service-connected ED, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to this claim.  Therefore, the issue is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to a compensable disability evaluation for the service-connected ED is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


